Case 7:19-cr-01625 Document1 Filed on 08/02/19 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint ul . -
tote Sates Distiet Cau.
UNITED STATES DISTRICT COURT PRED
for the . AUG - 2.2019

Southern District of Texas
: David J. Bradley, Clerk

 

United States of America )
Robert LOPEZ Jr ) Case No. ki- 1 F- [814-04
(YOB: 1996, COB: U.S.A.)
)
Defendant(s)
CRIMINAL COMPLAINT

+

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of _ August 1, 2019 in the county of ‘Starr . in the
Southern District of - - Texas "_, the defendant(s) violated: .
Code Section Offense Description
8.U.S.C. § 1324(a)(1)(A)(ii) Alien Smuggling |
8 U.S.C. § 1324(a)(1)(A)(v)(1) Knowing and in reckless disregard of the fact that Martin Ernesto

CALDERON-Castillo (COB: EI Salvador), and two other aliens have come to,
entered, or remains in the United States in violation of law, transports, or moves
or attempts to transport or move such aliens within the United States by means
of a motor vehicle and conspired to do the same;

4

-This criminal complaint is based on these facts:

SEE “ATTACHMENT A”

Vv Continued on the, attached sheet.

 

i Lomplaigaft's signature

__ Marion Santos Jr., HSL TFO

Printed name and title

 

 

Sworn to before me and signed in my presence.
Date: 8/4/2019 S. of @ awn ee oS
, Judge’s signature

City and state: | McAllen, Texas Peter E. Ormsby, U.S. Magistrate A

_ Printed name and title
Case 7:19-cr-01625 Document1 Filed on 08/02/19 in TXSD Page 2 of 2

ATTACHMENT A

I, Marion Santos Jr., am a Task Force Officer (TFO) assigned to the United States
Homeland Security Investigations (HSI), and have knowledge of the following facts:

1.

On August 1, 2019, at approximately 4:36 PM, Roma Police Department conducted

a traffic stop on.a brown GMC Sierra pickup for unsafe lane change. During traffic —
stop, Roma Police Officer lvan Garza (Badge #957) requested assistance from U.S.
Border Patrol to identify multiple subjects in the vehicle.

U.S. Border Patrol agents arrived and questioned the subjects regarding their
identification and citizenship. It was determined that three of the subjects in the
vehicle were in the country illegally.

The driver, Robert LOPEZ Jr and the three passengers, undocumented aliens
(UDA), were placed under arrest and transported to the Rio Grande City Border

’ Patrol Station.

HSI Falcon Dam was notified of the facts of the ¢ case and | responded to the Rio -
Grande City Border Patrol Station. .

HSI TFO M. Santos read LOPEZ his Miranda Warnings witnessed by HSI TFO
Mario A. Reyes, in his preferred language of English, which he acknowledged he
understood and subsequently waived in writing.

Post Miranda, LOPEZ stated that on August 01, 2019, he met with a subject known |
as E] Moreno at El Moreno’s residence located on Sebastian St in Roma, Texas.
LOPEZ stated that E] Moreno offered him $600.00 United States Dollars (USD) to

__ transport three UDAs to an unknown location. LOPEZ agreed and picked up the

UDAs in Roma, Texas and was transporting them to an unknown location pending .

- instructions from Moreno. LOPEZ stated he was stopped by Roma Police shortly —

after.

Material witness, Martin Ernseto CALDERON-Castillo was read his Miranda

_ warnings by HSI TFO M. Santos and witnessed by HSI TFO Mario A. Reyes.

CALDERON stated he understood and waived his rights by signing form |-214.

Post Miranda, CALDERON-Castillo stated he is a citizen and national of El Salvador —
and he illegally crossed into the United States on August 1, 2019. CALDERON-

‘Castillo stated he was charged approximately $9,000.00 United States dollars for his

smuggling arrangements. CALDERON-Castillo stated that the driver, later identified
as LOPEZ, instructed them to get in the truck. CALDERON-Castillo was able to

' positively identify LOPEZ in a photo line-up.
